Title: To John Adams from James McHenry, 9 May 1800
From: McHenry, James
To: Adams, John



Sir
War Department: 9th May 1800.

Among the last acts of my official situation, I pray leave to present the Case of Major Lewis Tousard, of the first Regiment of Artillerists and Engineers. This officer, from his knowledge as an Engineer, and the necessity of the case, in a service and country which afford few Engineers, has been much employed in proceeding from place to place on the Seaboard, to view and determine on Situations proper for Fortifications, to make plans and Estimates for the same, and afterwards, in divers instances, in superintending their Execution, and those services were often connected with the discharge of his ordinary military duties at posts where garrisons existed.
In addition to the above Services, required of him by the Department of War, Major Tousard has also been employed by Major General Hamilton on other services, important and requiring great military Qualifications and Experience.
Employed thus on business demanding the application of Science to Practice, Major Tousard, as he was entrusted so was he respected, and expenses were occasioned to him by the very nature of his occupations. But, independent of this, his frequent Removals from place to place were certainly burthensome, and it ought to be mentioned—he is married—and that, without taking with him on many of his Journies at least a part of his family, he would have been deprived a great part of his time, for a Year or two past, of all domestic Happiness.
This Officer was also, when called to perform these distant, extra & varied Services, as to kind & place, taken from a fixed and handsome command—that of Fort Mifflin, where the double Rations attached to his Rank, and to which he would have been entitled in the Character of Commandant, would have gone far towards, if not entirely supported his family.
If I may be permitted to say so, I have always thought that Major Tousard’s extra Services entitled him to a liberal per diem allowance, when employed in the higher branches of his profession, and ever entertained an opinion that it would be more gratifying to the feelings and delicacy of an Officer, during such a series of peculiar Service as he had performed with unremitting assiduity, attention & intelligence, to receive a stated allowance, which he himself appears to have contemplated at four Dollars per day extra—than to be left to the old Regulation of the Department “reasonable expences,” which requires vouchers for the minutest expences, to be produced  on the Officer’s Oath.
Compensation to Major Tousard is one of the many cases that have been stopped in their progress to allowance by the new principle exhibited by the Accounting Officer, “that a person holding an Office, the pay & emoluments for which have been fixed by Law, cannot receive extra compensation for extra Service”—the effects and consequences of which principle I had the Honour cursorily to detail, as applied to a few particular cases, and to submit to your consideration some time since.
Allow me to solicit in favour of an active and deserving Officer your favorable Attention to his claim of Compensation for peculiar and extra Services, under particular Circumstances, to which the application of any measure of Allowance, in the existing Regulations for Extra allowances, would be ruinous; and to suggest, that, if he is not to be remunerated at all, according to the one principle, as he holds an Office to which the Law has affixed pay and emoluments, or only to receive according to the measure of an existing Regulation, he will in either case present the Spectacle of an Officer, whose very acquirements and qualifications have produced him injury by subjecting him to ruinous expences; perhaps three dollars per day will not more than remunerate him for his Extra Expences.
I have the Honour to enclose his last communication to me, and to be / With perfect Consideration, / Sir / Your most obedient Servt

James McHenry